Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3)	Claims 16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
widening the circumferential sipe axially between 1.0 mm and 2.0 mm" (emphasis added) and "deepening the circumferential sipe radially between 5 mm and 7 mm" (emphasis added).  The original disclosure fails to reasonably convey changing the width of the circumferential sipe from a first width to a different second width.  The original disclosure fails to reasonably convey changing the depth of the circumferential sipe from a first depth to a different second depth.
4)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5)	Claims 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 16 and 20 are indefinite because the preamble describes "method", but none of claims 16 and 20 describe an active method step.  It is noted that the description of "for designing a tread for a tire" in the preamble of claim 16 relates to intended use and fails to require an active method step.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7)	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Japan 237 (JP 11-321237) in view of Japan 812 (JP 2005-153812) and Japan 106 (JP 07-228106).
	Japan 237 discloses a pneumatic tire having a tread comprising an OUTSIDE ZONE (FIRST ZONE) having a hardness of 60-70 and an INSIDE ZONE (SECOND ZONE) having a hardness of 50-60.  Thus, the OUTSIDE ZONE (FIRST ZONE) and the INSIDE ZONE (SECOND ZONE) comprise different compounds.  The tread comprises a tread pattern comprising a boundary groove 2, a first circumferential groove 4, first curved lateral grooves 5 and second curved lateral grooves 3.  The first curved lateral grooves 5 and the second curved lateral grooves 3 intersect.  The first zone comprises a shoulder circumferential rib and an intermediate rib.  Curved grooves extend across the intermediate rib.  The second zone has no circumferential grooves extending entirely around the tire.  The boundary groove is spaced from the equatorial plane by an axial distance.  The OUTSIDE ZONE (FIRST ZONE) has an axial width less an axial width of the INSIDE ZONE (SECOND ZONE).  All wear resistance, steering stability, tire noise and vibration performance are improved.  See FIGURES 1-4, abstract and machine translation.

	Furthermore, it would have been obvious to one of ordinary skill in the art to provide Japan 237's tire such that the INSIDE ZONE (SECOND ZONE) comprises the claimed circumferential sipe in view of (1) Japan 106's teaching to provide a shoulder of a pneumatic tire with a circumferential sipe 11 having width = 0.8 to 3 mm and depth g = 30-60% of overall thickness of portion where tread is provided to reduce rolling resistance [FIGURES 1, 3, abstract, machine translation] and (2) official notice is taken that it is well known / conventional per to provide a passenger tire with a tread thickness of about 10 mm. 
	One of ordinary skill in the art would readily understand that Japan 237's pneumatic tire as modified by Japan 812 and Japan 106 is made using a method.  Claim 16 fails to require an active method step not suggested by the applied prior art.  It is noted again that claim 16, which recites "widening" and "deepening", is subject to a 112a first paragraph rejection.  See paragraph 3 of this office action. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Japan 237 (JP 11-321237) in view of Japan 812 (JP 2005-153812) and Japan 106 (JP 07-228106) as applied above and further in view of Japan 633 (JP 07-186633).
	As to claim 20, it would have been obvious to one of ordinary skill in the art to provide Japan 237's tire such that the INSIDE ZONE (SECOND ZONE) comprises microgrooves as claimed in view of Japan 633's teaching to provide a tire tread with microgrooves (width = 5 micrometers to 1.5 mm, height = 5 micrometers to 1 mm) to obtain excellent brake performance and drive performance on ice, snow or wet road [FIGURES, abstract, translation].
ALLOWABLE SUBJECT MATTER
9)	Claims 1-5 and 12-15 are allowed.
	The prior art including Japan 237 (JP 11-321237), Europe 091 (EP 618,091), Hargraves (US 2,272,879) and Japan 812 (JP 2005-153812) fail to render obvious modifying Japan 237's tire tread SUCH THAT that the intermediate circumferential rib includes curved blind sipes extending axially away from the boundary groove, the shoulder circumferential rib includes curved blind sipes extending axially away from the first circumferential groove AND the second tread zone includes first lateral inclined and curved grooves spaced in the tire circumferential direction from each other, the second tread zone includes second lateral inclined and curved grooves intersecting the first lateral inclined and curved grooves, the second tread zone includes first lateral inclined and curved sipes generally parallel to the first lateral inclined and curved grooves, the second tread zone includes second lateral inclined and curved sipes generally parallel to the second lateral inclined and curved grooves.

10)	Applicant’s arguments with respect to claims 16 and 20 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
Applicant's arguments filed 10-26-21 have been fully considered but they are not persuasive.
	With respect to the 112b rejection of claim 16, applicant argues that claim 16 recites active method steps for designing a tire.  This argument is not persuasive since the description of "for designing a tread for a tire" in the preamble of claim 16 relates to intended use and fails to require an active method step.  
With respect to the 103 rejection of claim 16, applicant's arguments are not persuasive since Japan 812 suggests providing Japan 237's tread with the claimed first curved sipes and second curved sipes to improve accelerating performance on snow, braking performance on snow and steering stability on snow and Japan 106 suggests providing Japan 237's tire tread with the claimed circumferential sipe to reducing rolling resistance.
11)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
12)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
February 10, 2022